Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 18, 2019

                                             No. 04-19-00639-CV

  IN RE LA BOTA PROPERTY OWNERS ASSOCIATION, INC., La Bota Ranch Owners
      Association, Inc., Albert Muller Jr., Greg Ebe, Virginia Muller and Albert Muller III

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

                On September 17, 2019, relators filed a petition for writ of mandamus and a
motion for temporary relief. After considering the petition and the record, this court concludes
relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). The motion for temporary relief is DENIED AS MOOT.
This court’s opinion will issue at a later date.

           It is so ORDERED on September 18, 2019.




                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18 day of September, 2019.


                                                                       _____________________________
                                                                       Keith E. Hottle,
                                                                       Clerk of Court


           1
           This proceeding arises out of Cause No. 2017CVF0011299D1, styled Guillermo Castro Jr., et al. v.
Albert F. Muller III, et al., pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A.
Lopez presiding.